Citation Nr: 0018532	
Decision Date: 07/14/00    Archive Date: 07/14/00

DOCKET NO.  99-03 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION


The veteran had active military service from April 1984 to 
November 1997. 

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

A gastrointestinal disorder was demonstrated during the 
veteran's active duty service.  


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, a 
gastrointestinal disorder diagnosed as gastroesophageal 
reflux disease was incurred during active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. §§ 
3.102, 3.303 (1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); 
McManaway v. West, 13 Vet. App. 60 (1999).  That is, the 
veteran is found to have presented a claim which is not 
inherently implausible.  See Moreau v. Brown, 9 Vet. App. 
389, 393 (1996).  Furthermore, after examining the record, 
the Board is satisfied that sufficient relevant facts have 
been properly developed in regard to the veteran's claim and 
that no further assistance to him is required to comply with 
the duty to assist, as mandated by 38 U.S.C.A. § 5107(a).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303; 
see also Rose v. West, 11 Vet. App. 169 (1998).  Service 
connection may be established under 38 C.F.R. § 3.303(b) 
(1999) by evidence of (i) the existence of a chronic disease 
in service or during the applicable presumptive period and 
(ii) present manifestations of the same chronic disease.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  In addition, 
if a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  See 38 C.F.R. § 3.303(b).  

The Board acknowledges the veteran's complaints of stomach 
problems shortly after separating from service.  The veteran 
reported the onset of heartburn and intermittent epigastric 
pain in service.  The veteran, as a lay person, is competent 
to describe symptoms or features of an illness or injury.  
See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  In this 
regard, the service medical records reflect evaluations of 
gastrointestinal complaints and upper gastrointestinal (UGI) 
examinations in April 1990 and June 1991 with diagnoses other 
than gastric ulcer or gastroesophageal reflux disease.  While 
the separation examination accorded the veteran in September 
1997 is silent as regards a stomach problem, the veteran 
reported experiencing distinct epigastric pain 2 years 
earlier.  The report of the February 1998 compensation and 
pension examination reflects, inter alia, that the veteran 
had epigastric pain towards the right side - almost [in the] 
right upper quadrant and a diagnosis of probable gastric 
ulcer.  The March 1998 UGI was positive for gastroesophageal 
reflux disease.  The symptoms complained of by the veteran 
and recorded by VA examination within three months of 
separating from service with clinical findings diagnosing 
gastroesophageal reflux disease raise a reasonable doubt as 
to the onset of the veteran's stomach problem.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.303(b).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
service origin, the degree of disability, or any other point, 
such doubt will be resolved in the favor of the veteran.  See 
38 C.F.R. § 3.102 (1999).  Therefore, in resolving that doubt 
in favor of the veteran, the Board concludes that a 
gastrointestinal disorder diagnosed as gastroesophageal 
reflux disease is of service onset, thereby warranting a 
grant of service connection for that disability.  


ORDER

Service connection for a gastrointestinal disorder diagnosed 
as gastroesophageal reflux disease is granted.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

